 


113 HR 5550 IH: Justice Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5550 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for a reduction in the amount that may be awarded to a unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) for a unit of local government that funds an amount that is greater than 18 percent of its operating budget using revenue generated from collecting fines and other fees related to violations of traffic laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Urban and Municipal Justice Act of 2014 or the Justice Act.
2.FindingsCongress finds the following:
(1)The growing trend of local units of government using traffic fines and traffic court fees and costs as revenue generators promotes unfair, excessive targeting of citizens by law enforcement agents, infringes on civil liberties, and promotes reliance on unpredictable revenue sources.
(2)The growing trend of local units of government using traffic fines and traffic court fees and costs as revenue generators has the potential to breed public cynicism and distrust of local law enforcement agencies, and to lessen public confidence that the laws are being enforced impartially and the criminal justice system is administered equally. 
3.Reduction in grant funding for units of local government 
(a)Collection of fines for violations of traffic lawsExcept as provided in subsection (b), a unit of local government which, during the previous 3 fiscal years, funded an amount that, on average, was greater than 18 percent of its operating budget using revenue generated from collecting fines and other fees related to violations of traffic laws, shall, in the case of a unit of local government receiving grant funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), receive only 25 percent of the grant award that would have otherwise been awarded to that unit of local government under such subpart. 
(b)Disproportionate racial composition of law enforcement agenciesIn the case of a unit of local government described in subsection (a) for which, during the previous fiscal year, the percentage of individuals who identify as a race who were employees of the law enforcement agency for that unit of local government, and the percentage of individuals who identify as that race who live in the jurisdiction which that law enforcement agency serves, differs by greater than 30 percent, the unit of local government shall receive only 5 percent of the grant award that would have otherwise been awarded to that unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). 
(c)Obligation of StatesA State that receives a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), which does not reduce a subgrant award made under such grant to a unit of local government in its jurisdiction in accordance with this section, shall, in the succeeding fiscal year, receive only 50 percent of the grant award that would have otherwise been awarded to that State under such subpart. 
(d)ReallocationAny funds withheld from a State or unit of local government from a direct grant award by the Attorney General shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).  
 
